DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of  Group I (Claims 1-6) in the reply filed on 10/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,152,216. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to Claim 1, US Patent No. 11,152,216  discloses a method for manufacturing a semiconductor device in which a semiconductor thin film layer formed on a first substrate is separated from the first substrate and bonded onto a second substrate different from the first substrate, the method comprising the steps of: forming a fixing layer that is a thin film for coupling at least a portion of a main surface of the semiconductor thin film layer on the side opposite to a first substrate side and at least a portion of the surface of the first substrate on a semiconductor thin film layer side; coupling a third substrate different from the first substrate and the second substrate to the coupling region that is at least portions of the fixing layer and the semiconductor thin film layer; separating the semiconductor thin film layer from the first substrate by moving the third substrate away from the first substrate with the third substrate coupled to the coupling region; and bonding the semiconductor thin film layer to the second substrate after separation from the first substrate. See Claims 1 and 4 of US Patent No. 11,152,216.
However,  US Patent No. 11,152,216  does not disclose “ wherein the forming the fixing layer forms the fixing layer having a thickness such that a crack is generated is generated between the fixing layer formed on the first substrate and the fixing layer formed on a side surface of the semiconductor thin film layer by force for moving the third substrate”.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to arrive at the limitations pertaining to the thickness of the fixing layer, as the Claims of US Patent No. 11,152,216  disclose the same layers, and the formation of a crack when the layers are separated. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. Moreover, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Aller, 105 USPQ 233 (1955). In the present case, the determination of the optimum thickness of the fixing layers to ensure that it cracks and separates the two substrates would have been obvious to one of ordinary skill for its benefit in optimizing the separation process. 
With respect to Claims 2-4, Claims 2-4 also pertain to the determination of the optimum thickness of the fixing layer, and are rejected for the reasons as discussed above with respect to Claim 1. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe, 57 USPQ 136. Moreover, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Aller, 105 USPQ 233 (1955). In the present case, the determination of the optimum thickness of the fixing layers to ensure that it cracks and separates the two substrates would have been obvious to one of ordinary skill for its benefit in optimizing the separation process. 
With respect to Claim 5, Claim 1 of US patent 11,152,216 discloses the formation of a void. 
With respect to Claim 6, Claim 3 of US patent 11,152,216 discloses the formation of an organic material layer. 
Conclusion
The cited art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
November 19, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812